DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kami et al. (Pub. No.: US 2016/0273186 A1).  Kami teaches a work machine with a display controller for displaying a schematic diagram of a relation among a target velocity, a perpendicular velocity element and a horizontal velocity element.   A calculation of the perpendicular velocity element and the horizontal velocity is determined and a distance between the blade tip and the target excavation ground shape is determined.  Accordingly, when the blade tip is located above the target excavation ground shape, the velocity in the direction perpendicular to the target excavation ground shape of the boom and the velocity in a direction parallel to the target excavation ground shape of the boom decrease together as the blade tip approaches the target excavation ground shape. The arm, and the bucket are operated at the same time in a manner such that the left operation lever and the right operation lever are operated at the same time by the operator of the excavator, the boom. 
In regards to claim 1, Kami taken either individually or in combination with other prior art fails to teach or render obvious a work machine comprising: calculating a distance between the work point and the target surface on a basis of posture information of the plurality of driven members and position information of the target surface and correcting a velocity component of the target velocity, the velocity component being perpendicular to the target surface, according to the distance such that the work point does not penetrate the target surface, wherein the information processing device is configured to perform, before calculating the target velocity, weighting on each of the operation signals of the plurality of operation devices according to contribution to a velocity component of the work point, the velocity component being parallel to the target surface, on a basis of the posture information of the plurality of driven members and the position information of the target surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663